
	

116 S2320 IS: Peace Corps Mission Accountability Act
U.S. Senate
2019-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2320
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2019
			Mr. Scott of Florida introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To make improvements to the conduct of United States foreign policy through a change in the
			 supervision of the Peace Corps and transferring it from the status of independent agency to a subordinate agency within the Department of State, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Peace Corps Mission Accountability Act. 2.Findings; sense of Congress (a)FindingsCongress finds the following:
 (1)According to section 2 of the Peace Corps Act (22 U.S.C. 2501), the Peace Corps, which was established by Congress in 1961, was intended to promote world peace and friendship through a Peace Corps, which shall make available to interested countries and areas men and women of the United States qualified for service abroad and willing to serve, under conditions of hardship if necessary, to help the peoples of such countries and areas in meeting their needs for trained manpower, particularly in meeting the basic needs of those living in the poorest areas of such countries, and to help promote a better understanding of the American people on the part of the peoples served and a better understanding of other peoples on the part of the American people..
 (2)The Peace Corps plays a role in implementing aspects of United States foreign policy like any taxpayer funded agency of the executive branch involved in foreign policy.
 (3)The Peace Corps is not an advisory agency, but implements aspects of United States foreign policy through its personnel, particularly volunteers who serve in foreign countries representing the United States Government’s mission to promote world peace and friendship..
 (4)Section 2A of the Peace Corps Act (22 U.S.C. 2501–1) transferred the Peace Corps from the ACTION Agency and established it as an independent agency within the executive branch, beginning on December 29, 1981. Since that date, executive orders have required the Director of the Peace Corps to report to the President and have given the Secretary of State authority over and responsibility for Peace Corps activities.
 (b)Sense of CongressIt is the sense of Congress that— (1)the current position of the Peace Corps as an independent agency in the executive branch charged with implementing aspects of United States foreign policy, while being subject to the Secretary of State’s continuous supervision and general direction of the programs … to the end that such programs are effectively integrated both at home and abroad and the foreign policy of the United States is best served, creates a problem of management detrimental to the foreign policy goals of the United States Government; and
 (2)since determining in which countries the Peace Corps should work and the volunteers’ activities in those countries are components of United States foreign policy, the Secretary of State, who is responsible for implementing United States foreign policy, should have direct and clear control over the Peace Corps, including the Director of the Peace Corps, in order to coordinate the Peace Corps’ work with the overall foreign policy goals of the United States Government.
				3.Transfer of Peace Corps to Department of State
 (a)In generalSection 2A of the Peace Corps Act (22 U.S.C. 2501–1) is amended to read as follows:  2A.Peace Corps as subordinate agency within the Department of StateThe Peace Corps shall be a subordinate agency within the Department of State..
 (b)DirectorSection 4 of the Peace Corps Act (22 U.S.C. 2503) is amended— (1)in subsection (a), by striking President and inserting Secretary of State;
 (2)in subsection (b)— (A)by striking The President may exercise any functions vested in him by this Act and inserting The Secretary of State may carry out the duties under this Act;
 (B)by striking he and inserting the Director; (C)by striking his and inserting the Director’s; and
 (D)by adding at the end the following: The Director of the Peace Corps shall report directly to the Secretary of State.; (3)in subsection (c)—
 (A)in paragraph (2), by striking The President and inserting The Secretary of State; and (B)in paragraph (3), by striking Under the direction of the President the Secretary and inserting The Secretary.
 (c)BudgetThe budget of the Peace Corps shall be incorporated into the overall budget of the Department of State, with the Secretary of State authorized to expend amounts appropriated to the Peace Corps.
 (d)Peace Corps programs in ChinaNot later than September 30, 2020, the Peace Corps shall terminate any Peace Corps programs operating in China.
 (e)Prohibition on Peace Corps operations in certain countriesThe Peace Corps may not operate in any country that is hostile to the national security interests of the United States, as determined by the Secretary of State.
 (f)Annual reportsThe Secretary of State shall submit an annual report to Congress that— (1)describes the programs and placement of Peace Corps volunteers around the world;
 (2)includes a justification of the placement and presence of Peace Corps volunteers in each country; and
 (3)describes how such placements and presence furthers the interests of the United States and is not contrary to the national security interests of the United States.
